SHIPMAN; District Judge.
The libellant in this case claims that he is entitled to recover the market value of the coin at this port at the time it should have been delivered. The claimant, on the other hand, insists that in estimating the damages, the value of the sovereign should be • taken at the rate fixed by law for computation in ordinary commercial transactions, the same as if this were a suit to recover the amount of a bill of exchange or other promise to pay. I do not accede to this view. The agreement in this bill of lading is not a promise to pay money, but to transport certain articles on freight. Whether those articles were gold coins, gold bars, gold dust, or gold in any other form of use or ornament, can make no difference. Dike every other article placed on freight and covered by a bill .of lading, unless delivered according to the terms of, the contract of affreightment, their value may be recovered by the holder of the bill. That value is to be estimated in the currency of the country in which the port of delivery is situated and where the suit is brought, unless otherwise provided for in the contract itself. The proof is that these sovereigns were worth in this market, at .the time they should have been delivered, $7.05 apiece in our money. Our recent legal tender act and the decisions under it cited at bar have no application to this part of the case
There is another question of trifling importance so far as the amount depending upon *1303it is concerned, which requires to be disposed of; and that is whether any deduction should be made on account of freight. No freight was strictly earned, as the contract was not fulfilled. But admiralty courts have power to do substantial justice between parties, and substantial justice in this case is to make the libellant good for the loss sustained. He is, under this breach of the contract, entitled to the value of-ninety sovereigns at the market rate, less two pounds sterling freight money. As the stipulation to pay these two pounds was'a promise to pay money at this port, they should be reckoned in the currency of this country, according to our laws. The legal value of the pound sterling in commercial-transactions in this country is fixed by act of congress at $4.44. The value of ninety sovereigns at the time of the breach was $634.50. From this deduct two pounds sterling, computed in our money ($8.88), and it will leave $625.62 — the principal sum, which the libellant is entitled to recover. To this should be added interest at the rate of seven per cent, from December 28, 1865, to the date of the decree. The clerk of this court is hereby directed to compute the interest, and add to it the principal sum. Then let a decree be entered for the amount of principal and interest in favor of the libellant, with costs.